

114 HR 5787 IH: Securing Our Schools Act of 2016
U.S. House of Representatives
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5787IN THE HOUSE OF REPRESENTATIVESJuly 14, 2016Ms. Graham (for herself and Mr. Bost) introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for grants from the Attorney General to local education agencies to purchase and install
			 devices that would allow for the immediate notification of appropriate
			 officials in case of emergency, and for other purposes.
	
 1.Short titleThis Act may be cited as the Securing Our Schools Act of 2016. 2.Pilot program  (a)In generalFor each of fiscal years 2017 through 2020, the Attorney General may make a grant to a local education agency to acquire and install a device that allows for immediate notification of emergency response personnel, law enforcement, or other appropriate officials (as determined by the local education agency) in the case of an emergency, including a health emergency, reports of an assailant armed with a weapon, an act of terrorism, a natural disaster, or other similar emergency, as determined by the local education agency.
 (b)ApplicationAn application for a grant under this section shall be submitted at such time, in such manner, and containing such information as the Attorney General may require.
 (c)Matching requirementThe portion of the costs of a device acquired and installed pursuant to this section that is provided by a grant under subsection (a) may not exceed 75 percent.
 (d)Maximum amount of grantA grant under this section may not be in an amount greater than $200,000 for fiscal year. (e)Term of grantA grant under this section shall be for a term of one fiscal year.
			